Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive. With respect to the 35 U.S.C. 112(a) rejection of Claims 12-15, Applicant argues that the rejection is improper, citing MPEP § 2163.02 and stating that “all that is required is that the claimed invention is described with ‘reasonable clarity.’” 
The Examiner responds that MPEP § 2163.02 also states that “[a]n applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.”  As previously stated and currently maintained, Applicant’s embodiment shown in Fig. 24 is functionally inoperable.  Thus, Applicant has failed to convey “with reasonable clarity to those skilled in the art” that the inventor(s), at the time the application was filed, had possession of the claimed invention.”  Thus, the Examiner is maintaining the rejection of Claims 12-15 under 35 U.S.C. § 112(a).
Applicant argues that Mimuro fails to disclose a first link;
pivotably secured to the loader arm at the first end of the first link, and/or 
pivotably coupled with the frame of the loader at the central portion of the first link.
The Examiner disagrees, noting that there are different interpretations for claimed first link’s “first end,” “second end,” and “central portion,” as evident in the detailed rejection of Claim 1.
Drawings
	The drawing objections cited in the Office Action dated 12/09/2021 are withdrawn due to claim amendments filed 03/28/2022.  However, upon further review and consideration, additional drawing errors have been identified.
	Figures 22-25 are objected to for showing structures overtop of other structures without the use of broken line to indicate which structure is behind the other. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 03/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: as understood by the Examiner, the claim amendments filed 03/28/2022 result in Claim 1 no longer being a generic claim and drawn to Applicant’s embodiment shown in Figures 22-23.  However, Claim 12 is understood to be drawn to Applicant’s embodiment shown in Figures 24-25.  The two embodiments are mutually exclusive and Applicant’s originally filed disclosure does not recite that the two embodiments can be combined.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s disclosure in Par. 00105-00107 and Figures 24-25, which are understood to support Applicant’s Claims 12-15, fail to comply with the written description requirement.  More specifically, the invention shown in Figure 24 is inoperable as described.  Paragraph 00107 describes extension of actuator 138 causing a left to right motion of the lower section (or first side) of rear link 134, which causes the upper section (or second side) of rear link 134 to move from right to left, which, in turn, causes lifting of loader arm 132.  However, as shown in annotated Fig. 24 below, the configuration of loader arm 132, rear link 134, and control link 136 is such that loader arm 132 is locked in the down position.  Pivot point B must be above the center line between pivot points A and C for the described extension of actuator 138 to lift loader arm 132 (annotated Fig. 24).
Claims 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12, as understood by the Examiner, is drawn to Applicant’s disclosed embodiment shown in Figures 24-25.  Amended Claim 1, as understood by the Examiner, is drawn to Applicant’s disclosed embodiment shown in Figures 22-23.  Thus, Claim 12 combines the two embodiments into a single invention which has not been recited by Applicant’s originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite for the limitation “said linear actuator is pivotably secured to said frame and pivotably secured to said rear link.”  Given that Claim 1 has established that the actuator is “pivotably coupled with the second end of said first link,” and in light of Applicant’s originally filed disclosure, it is unclear how the actuator is pivotably coupled with the second end of said first link while also being pivotably secured to said frame and pivotably secured to said rear link.
Claim 13 recites the limitation “the first end of said rear link” and “the second end of said rear link.”  There is insufficient antecedent basis for this limitation in the claim.


    PNG
    media_image1.png
    714
    999
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimuro (US 6,854,951).
Claim 1. A compact utility loader comprising: a frame (20); a loader arm (11) configured to support an attachment, wherein said loader arm is in a vertical-lift configuration; a first link (14) comprising a first end, a second end, and a central portion located between the first end and the second end, wherein said first link is pivotably secured to said loader arm at the first end of said first link (as identified in annotated Fig. 4), and wherein the central portion of said first link is pivotably coupled with said frame (as identified in annotated Fig. 4); a second link (16) pivotably secured to said frame and to said loader arm; and an actuator (15) configured to raise and lower said loader arm, wherein said actuator is pivotably coupled with the second end of said first link (as identified in annotated Fig. 4), wherein said actuator is not simultaneously secured to both said frame and said loader arm (Col. 6-7 and Fig. 1-3).
Claim 7. The compact utility loader of claim 1, wherein said actuator is a linear actuator (Fig. 3).  
Claim 8. The compact utility loader of claim 7, wherein said first link is a control link and said second link is a rear link, wherein said linear actuator is pivotably secured to said frame and is pivotably secured to said control link (Fig. 3).  
Claim 9. The compact utility loader of claim 8, wherein said control link is pivotably secured to said frame at a fulcrum (54), wherein said control link includes a first portion (54 to 53) extending from the fulcrum to the first end (53) of said control link and includes a second portion (54 to 55) extending from the fulcrum to the second end (55) of said control link, wherein the first portion of said control link is attached to said loader arm and the second portion of said control link is attached to said linear actuator (Col. 7-8 and Fig. 1-3).  
Claim 10. The compact utility loader of claim 9, wherein said control link functions as a lever, such that extension and retraction of said linear actuator causes a corresponding raising and lowering of said loader arm (Fig. 3).  
Claim 11. The compact utility loader of claim 10, wherein said control link is formed as an L-shape (two of three sides of 14 form an “L,” Fig. 6).
Claim 12 (as best understood by the Examiner). The compact utility loader of claim 7, wherein said first link is a control link and said second link is a rear link, wherein said linear actuator is pivotably secured to said frame and pivotably secured to said rear link (indirectly) (Fig. 3).
Claim 13 (as best understood by the Examiner). The compact utility loader of claim 12, wherein said rear link is pivotably secured to said frame at a fulcrum (pivot point between 16 and frame), wherein said rear link includes a first portion extending from the fulcrum to the (interpreted as “a”) first end of said rear link and includes a second portion extending from the fulcrum to the (interpreted as “a”) second end of said rear link, wherein the first portion of said rear link is attached to said loader arm and the second portion of said rear link is attached to said linear actuator (Fig. 3).
Claim 14 (as best understood by the Examiner). The compact utility loader of claim 13, wherein said rear link functions as a lever, such that extension and retraction of said linear actuator causes a corresponding raising and lowering of said loader arm (Fig. 3).
Claim 15 (as best understood by the Examiner). The compact utility loader of claim 14, wherein said control link is formed as an I- shape (Fig. 3).  
Claim 16. The compact utility loader of claim 7, wherein said linear actuator comprises a hydraulic cylinder (Col. 8 Ln. 42-48).  
Claim 17. The compact utility loader of claim 1, wherein said loader arm is a left side loader arm, and wherein said compact utility loader further comprises a right side loader arm (Fig. 2).  
Claim 18. The compact utility loader of claim 1, wherein said first link is a left side control link, said second link is a left side rear link, and said actuator is a left side actuator, wherein said compact utility loader further comprises a right side control link, a right side rear link, and a right side actuator (Fig. 2).  

Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peppin (US 1,397,543).
	Peppin discloses;
Claim 21. A compact utility loader comprising: a frame (B); a loader arm (36) configured to support an attachment, wherein said loader arm is in a vertical-lift configuration (Fig. 2); a first link (27) pivotably secured to said frame and to said loader arm; a second link (A) pivotably secured to said frame and to said loader arm; and an actuator (23) configured to raise and lower said loader arm, wherein said actuator is not simultaneously secured to both said frame and said loader arm, and wherein said actuator is a rotary actuator directly coupled to both said first link and to said loader arm and operable to change a relative angle between said first link and said loader arm (Pg. 1-2 and Fig. 1-2).
Claim 22. The compact utility loader of claim 21, wherein said first link is a control link (in that it controls raising and lowering of 36) and said second link is a rear link (in that it is behind 36 when interpreting the attachment as being at the front of Peppin’s compact utility loader), and wherein said rotary actuator is positioned at a pivot connection (pivotal connection between 36 and A) between said rear link and said loader arm (Fig. 2).
Claim 23. The compact utility loader of claim 22, wherein said rotary actuator is configured to change the relative angle between said rear link and said loader arm to selectively raise and lower said loader arm relative to said frame (Fig. 2).
Claim 24. The compact utility loader of claim 21, wherein said rotary actuator is hydraulically powered (Peppin discloses that motor M “may be of any desired type,” which is understood to include a hydraulic motor).   
	The Examiner notes that claim limitations “link” and “actuator” were interpreted based on the following definitions obtained from OneLook online dictionary: 
Link: “a fastener that serves to join or link.”
Actuator: “a mechanism that puts something into automatic action.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mimuro in view of Brandt et al. (US 6,550,562).
Mimuro is silent as to;
Claim 19. The compact utility loader of claim 1, wherein said compact utility loader comprises a joystick for controlling said actuator.  
	However, Brandt discloses a compact loader (10) comprising a loader arm (17) and actuator (22), and further teaches;
Claim 19. The compact utility loader comprises a joystick (44) for controlling said actuator (Col. 2-4 and Fig. 1-3A).  
Therefore, in view of Brandt’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Mimuro’s compact loader to include a joystick so that the operator can affect a range of different controls without removing his or her hand from the grip.


    PNG
    media_image2.png
    949
    918
    media_image2.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652